Citation Nr: 1003791	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  03-34 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for herpes simples virus 
(HSV) of the mouth.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel







INTRODUCTION

The Veteran served on active duty from October 1967 to May 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, which found that new and material evidence had 
not been submitted to reopen the previously denied claim of 
service connection for HSV (claimed as blisters and a rash on 
his groin and legs).

In April 2006, the Board, in pertinent part, found that new 
and material evidence had been submitted to reopen the claim, 
and then remanded the claim to the RO, via the Appeals 
Management Center (AMC), for further development and 
consideration.  This development included having the Veteran 
examined for a medical nexus opinion concerning the cause of 
his HSV.

In July 2007, the Board decided to obtain a medical expert 
opinion from a dermatologist with the Veteran's Health 
Administration (VHA) concerning the current diagnosis and 
etiology of a separate skin disorder at issue. The Board 
received this requested VHA opinion in August 2007.

In a September 2007 decision, the Board granted service 
connection for HSV involving his back and groin area, but 
denied service connection for HSV for the area around his 
mouth.  The Veteran appealed that decision to the United 
States  Court of Appeals for Veterans Claims (Court).  In a 
May 2008 Order, granting the Secretary's motion for partial 
remand, the Court vacated the Board's decision concerning the 
denial of service connection for HSV of the mouth, and 
remanded the case to the Board for further development and 
readjudication in compliance with directives specified.  As 
will be discussed below, the basis of the motion for partial 
remand was VA's failure to discuss the duty to assist and 
notify provisions of the Veterans Claims Assistance Act of 
2000 (VCAA).  



FINDING OF FACT

The most probative evidence of record indicates that the 
Veteran's HSV in the  mouth are unrelated to service, and are 
unrelated to the service-connected HSV of the genital area 
and back.  


CONCLUSION OF LAW

HSV of the mouth was not incurred in or aggravated by 
service.  38 U.S.C.A.          § 1110 (West & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the issue on appeal, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  Proper notice from VA must inform the 
claimant of any information and medical or lay evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1).  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id. at 486.  

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
July 2002, February 2003, and May 2006, the first of which 
was sent prior to the initial adjudication of his claim in 
March 2003, the preferred sequence.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  
However, the information concerning how a disability 
evaluation and an effective date are assigned if service 
connection is ultimately granted was not provided until the 
May 2006 letter, since Dingess had only recently been 
decided.  See Dingess, supra. 

In any event, however, after the May 2006 letter with the 
Dingess requirements was issued, the AMC readjudicated his 
claim in a Supplemental Statement of the Case in February 
2007.  This is important to point out because the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that a Supplemental Statement of the Case 
can constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the Supplemental 
Statement of the Case.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Moreover, in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the 
United States  Supreme Court made clear that reviewing Courts 
are precluded from applying a mandatory presumption of 
prejudice regarding the provision, or lack thereof, of VCAA 
notice.  Instead, the reviewing Court should look to whether 
the lack of notice was outcome determinative.  Furthermore, 
the appellant, not VA, has the burden of showing why a VCAA 
notice error is outcome determinative, i.e., unduly 
prejudicial.  Thus, absent this pleading or showing, the duty 
to notify has been satisfied in this case.  38 C.F.R. 
§ 20.1102.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board notes that VA has 
obtained all relevant medical records identified by the 
Veteran and his representative.  The Board notes that the 
Veteran was afforded a VA examination in 2006 to determine 
whether he has HSV of the mouth as a result of service.  

And, as already mentioned, the Board also requested an expert 
medical opinion through the VHA to determine whether the 
Veteran has HSV of the mouth as a result of service.  The 
designated VA dermatologist addressed this question in a 
August 2007 report.  The Veteran was then given the 
opportunity to review this VHA opinion and submit additional 
evidence and/or argument in response to it.  So no further 
development or assistance is required before readjudicating 
his claim, keeping in mind the Court's reason for vacating 
the Board's prior decision was simply the failure to discuss 
the VCAA, not for any deficiencies concerning the either the 
duty to notify or the duty to assist.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Service Connection for HSV of the Mouth

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.303, 3.306 (2009).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Hickson/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr, supra; see Grover v. West, 
12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Lay testimony is competent, however, 
to establish the presence of observable symptomatology and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay 
person competent to testify to pain and visible flatness of 
his feet); Espiritu, 2 Vet. App. at 494-95 (a lay person may 
provide eyewitness account of medical symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

In this case, the Veteran's service treatment records show 
that in May 1969 he presented with a complaint of a rash on 
his groin.  He reported that a small penile blister had 
appeared approximately four days earlier, and that he had had 
sexual intercourse a few days prior to that.  A physical 
examination revealed raised erythematous areas on the shaft 
of his penis with central ulceration and a raised border that 
was nontender.  The diagnosis was chancroid.  However, this 
report, as well as the remainder of his service treatment 
records, made no reference skin abnormalities in or around 
his mouth.  

In July 1969 the Veteran was treated by a private physician 
for suprapubic pain, which was diagnosed as herpes zoster.  
Another private physician treated him in June 1970 and July 
1970 for dried scattered scabs in his pubic area, which was 
diagnosed as herpes simplex and eczematous dermatitis.  
Again, none of these records indicates that his mouth was 
involved.

The Veteran initially applied for VA benefits in July 1969, 
complaining of eruptions on his penis, without reference to 
his mouth.  A VA examination in December 1969 revealed no 
active pathology on his penis, which also was the case during 
a repeat examination nearly one year later, in October 1970.  
The diagnosis was herpes simplex of the pubic area and penis, 
by history in remission.  Neither report indicates that 
herpes was present in or around the mouth.

VA outpatient records also shows that the Veteran reported 
blisters on his back since 1969, and records dated from 2002 
document his complaints of a rash and pain involving his 
legs.  A December 2002 dermatology consult reflects that he 
reported the eruptions as always occurring in the same place 
on his back.  The examining resident observed that the 
outbreak was not dermatomal, so it was unlikely to be herpes 
zoster.  Further, the Veteran's history was consistent with 
herpes simplex virus, but it was unusual for herpes simplex 
to recurrently erupt in multiple different locations.  
Nevertheless, the Board notes that none of these records 
mention the Veteran's mouth as a location for herpes. 

It was not until 2006 that the Veteran first reported lesions 
in his mouth.  A September 2006 VA examination report notes 
that his oral mucosa had two pink papules, each measuring one 
to two centimeters on the right side of his pharynx.  There 
were no vesicles, and his neck had slight lymphadenopathy 
with positive tenderness to palpation.  A similar papule also 
was seen on the left side of his back.  The examining nurse 
practitioner diagnosed herpes simplex.

In a November 2006 addendum report, the nurse practitioner 
reiterated that the Veteran's diagnosis is herpes simplex.  
She then opined that it is at least as likely as not that the 
Veteran's current complaint of blisters/HSV to the back/groin 
area (history of chancroid) was related to the outbreak he 
experienced in service.  But no such opinion was provided 
concerning the HSV in his mouth.  In discussing the basis of 
the opinion, the examiner explained that HSV lesions live on 
the infected nerve root, causing outbreaks in those areas 
only.  The examiner explained that the virus can live dormant 
for many years and is often never bothersome.  When the virus 
does become active, however, which it does in some patients 
more than others, it affects the nerve root in that area that 
has been infected only.  Therefore, according to the nurse 
practitioner, the Veteran's reports of back blisters may 
likely or at least as likely as not have blisters in the same 
area that the original infection occurred.  

As mentioned, the Board obtained the additional VHA medical 
expert opinion in August 2007.  The commenting physician, a 
dermatologist, prefaced his opinion by acknowledging at the 
outset that it was based on descriptions in the Veteran's 
chart, noting that the Veteran was not physically examined by 
him, and that one can never say for certain what the Veteran 
has or has had unless one has seen him personally at the time 
of an outbreak.  Still, the dermatologist explained that, 
based on his review of the claims file, the initial clinical 
presentation, along with a report of sexual contact a few 
days prior to the initial outbreak, does fit a herpes 
diagnosis.  He also noted that the post-service infections 
were consistent with recurrent herpes simplex at the site of 
the infection.  Discussing the pathogenesis of the disease, 
this dermatologist noted that the virus replicates at the 
site of the infection before traveling by retrograde axagonal 
flow to the dorsal root ganglia (nerves), and establishes 
latency until reactivation.  Based on this, he explained that 
outbreaks are recurrent in the original site of the 
infection.

With respect to the Veteran's back blister outbreaks, the 
dermatologist noted they are consistent with herpes simplex 
outbreaks.  He also stated that it was as likely as not that 
those outbreaks on the back were related to the genital 
outbreaks that had their onset during service.  He indicated 
this could have been incurred at the same time as the genital 
herpes, or as the result of self-inoculation at a time 
subsequent.

Addressing the lesions in the Veteran's mouth, however, the 
dermatologist indicated they could be herpetic lesions or 
could be a number of other dermatologic conditions, i.e., 
aphthous ulcers, lichen planus, etc.  He said herpetic 
lesions in the mouth were often caused by HSV-1, whereas 
genital herpetic lesions were often caused by HSV-2.  So, 
according to the dermatologist, it would be difficult to make 
a connection between the oral lesions and the originally 
acquired genital lesions.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for HSV of the mouth.  The 
most powerful evidence against the claim is the fact that 
lesions in his mouth were not reported until 2006, 
approximately 37 years after the Veteran's military service 
had ended.  In this regard, the service treatment records 
show treatment for a blister or lesion on his penis, but make 
no reference to any skin problems in our around his mouth.  
See Struck v. Brown, 9 Vet. App. 145 (1996).

And while the nurse practitioner indicated that HSV can 
remain dormant for many years, the fact that the Veteran 
experienced periodic HSV outbreaks on his genital area and 
back shortly after he left service in 1969, but reported no 
lesions in his mouth until 2006, provides compelling evidence 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability).  

In addition, no medical evidence indicates that the HSV in 
the Veteran's mouth is related to the HSV he contracted in 
service.  In fact, the VA dermatologist ruled out the 
possibility of such a nexus or relationship.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran's representative has argued that that, since the 
VA dermatologist indicated it is just as likely as not the 
Veteran may have at some point touched his back to spread the 
infection from his genitals, where it originated, the same 
could have occurred to his mouth, such as if he had not 
washed his hands.  The representative also pointed out that 
the VA dermatologist did not actually examine the Veteran, 
including during an outbreak of the virus, so as to permit 
him to make such a critical distinction.  But keep in mind, 
while all of that is indeed true, the VA dermatologist 
presumably considered this additional possibility of 
transmission of the virus from the genitals to the mouth, as 
he did with the back, but ultimately concluded that herpetic 
lesions in the mouth were distinguishable from those on the 
back because the ones in the mouth are generally caused by 
HSV-1, as opposed to HSV-2 which involve the genitals.  
Consequently, he determined there was medical reason to 
conclude the lesions in the mouth are unrelated to those 
originating in the genital area.  

Since the opinion by the VA dermatologist was based on a 
review of the pertinent medical history, and was supported by 
sound rationale, it provides compelling evidence against the 
Veteran's claim.  The Board emphasizes that the VA 
dermatologist applied valid medical analysis to the 
significant facts of this case in reaching his conclusion.  
In other words, the VA dermatologist did not only contain 
data and conclusions, but also provided reasoned analysis, 
which the Court has held is where most of the probative value 
of a medical opinion comes is derived.  See Nieves-Rodriguez 
v. Peake, 22 Vet App 295 (2008); see also Wray v. Brown, 7 
Vet. App. 488, 493 (1995) (holding that the adoption of an 
expert medical opinion may satisfy the Board's statutory 
requirement of an adequate statement of reasons and bases if 
the expert fairly considered the material evidence seemingly 
supporting the Veteran's position.)

The medical evidence, as a whole, shows the Veteran's HSV of 
the mouth first appeared many years after service and is 
caused by a distinct virus than his service-connected HSV of 
the back and genital ear.  Thus, the medical evidence of 
record provides compelling evidence against the Veteran's 
claim that his HSV of the mouth is related to service.  

In addition to the medical evidence, the Board has also 
considered the Veteran's lay statements, including a 
statement made during the September 2006 VA examination that 
he had been experiencing lesions in his mouth since the 
initial outbreak on his genital area in service.  The Board, 
however, finds that these statements lack credibility.  

The Board acknowledges the Veteran's competency to attest to 
factual matters of which he has first-hand knowledge, e.g., 
experiencing lesions in his mouth since service.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The 
Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in an of itself.  But the Board retains the 
discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the medical evidence against lay 
statements.  See also Layno, 6 Vet. App. at 467 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  

In making this credibility determination, however, the Board 
affords the Veteran's statement significantly less probative 
value than the medical evidence, including the service 
treatment records and the VA dermatologist's opinion that the 
Veteran's HSV in his mouth is different than the HSV 
involving his back and genital area.  In short, the absence 
of any reported lesions of the mouth until many years after 
service, combined with the negative opinion provided by the 
VA dermatologist, has significantly greater probative value 
than the Veteran's statements in support of his claim.  In 
conclusion, the Board finds that the Veteran's statements 
concerning a history of lesions in his mouth since service 
cannot be afforded significant probative weight.  See 
Buchanan and Layno, both supra.   

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for HSV of the mouth.  
And as the preponderance of the evidence is against his 
claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  
Accordingly, the appeal is denied.


ORDER

Service connection for HSV of the mouth is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


